DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a DIV of 15/776,451 05/16/2018, issued as US PAT 10751357, 15/776,451 is a 371 of PCT/EP2016/078014, filed 11/17/2016. PCT/EP2016/078014 claims priority to 62/256,401 filed 11/17/2015. 

Status of Claims
	Claims 1-2 and 4-21 are pending.  Claims 1-2, 4-13 and 21 are under examination as directed to elected Group I (without traverse Feb 11, 2021), a method of administering a composition comprising an effective amount of oleuropein to an individual. Claims 14-20 are withdrawn as being directed to non-elected subject matter
	Further, Applicant elected, without traverse, 
	(1) nutritional compositions as the route of administration, 
	(2) treatment of sarcopenia as the disease/disorder and 
	(3) the formulation comprising 0.01 mg to about 1.0 g of oleuropein per serving as the only polyphenol; 5 g to 50 g of whey protein per day; branched chain amino acids comprising leucine, isoleucine and valine; and 800 to 1200 IU of Vitamin D per serving.
	With regard to claim 21 claiming the elected species recited in bullet point (3), this species has been found free of the prior art would be allowable once the claim has been amended to overcome the below 35 USC 112 2nd paragraph rejection.

Information Disclosure Statement
The two information disclosure statement (IDS)(s) submitted on March 8, 2021 and April 7, 2021, prior to the issuance of this final office action, is/are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments/amendments, filed June 11, 2021 with respect to the objection of clams 6 and 9, have been fully considered and are persuasive.  The objection of claims 6 and 9 has been withdrawn. 
Applicant’s arguments/amendments, filed June 11, 2021 with respect to the indefiniteness rejection have been fully considered and are persuasive.  The rejection of claim 12 has been withdrawn. 
Applicant’s arguments/amendments, filed June 11, 2021, with respect to claim(s) 1, 2, 5 and 8-13 (novelty and obviousness rejections over US PUB 645 and/or WO 245) have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
However, new obviousness rejections over US Pub 645 and WO 245 of claims 1-2 and 4-20 are necessitated by the presently amended claims. 
The Attorney response argues that US Pub 645 Liu does not disclose or suggest using a fatty acid together with oleuropein for reducing a loss of muscle functionality, increasing muscle functionality, and/or improving recovery of muscle functionality after muscle atrophy in an individual in need thereof.
Arigoni does not provide any reason or motivation to modify US Pub 645 Liu to use a fatty acid together with oleuropein, (no reasonable expectation of success). 
The Attorney response argues the skilled artisan without hindsight would not have combined the cited references to arrive at the claimed method, and would not have had a reasonable expectation of success for such an attempt.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Contrary to the Attorney argument, a reasonable expectation of success is present as follows:
The rationale to support a finding of obviousness are the prior art teachings (US Pub 245 and WO 645 teaches a method treating various muscle conditions, including sarcopenia, muscle weakness in a subject in need) according to known methods (administering polyphenols such as oleuropein, rutin and curcumin and quercetin, along with whey protein and omega-3 fatty acids, such as EPA) to predictably arrive at the claimed invention.

In terms of claim interpretation, while not specifically defining the term “muscle functionality,” it is noted the specification states the invention relates to compositions and methods which use one or more polyphenols to improve or maintain musculoskeletal health, see paragraph 2.
In fact the specification defines the term “sarcopenia” as age related loss of muscle mass and functionality (including muscle strength and gait speed), see paragraph 4. 
As noted below and similar to the intended use of Applicant’s claim 1, US Pub 645 discloses the use of increasing muscle differentiation or regeneration after strenuous physical exercise, see claim 1. Thus one of ordinary skill in the art would have a reasonable expectation of success in applying the teachings of US Pub ‘645 to claim 1 and its method of increasing/improving recovery of muscle function to a subject in need.  
Sarcopenia1 reducing loss of muscle morphology, increasing muscle morphology and improvement of muscle recovery after muscle atrophy in elderly humans, see claims 1-3 and 8-9.
While Applicant argues US Pub 645 is directed only for the intended use of muscle recovery after exercise (not sarcopenia), it is clear from the definition of the intended use of the claimed invention, and those teachings of the cited prior art, that all are directed to the common goal of increasing muscle functionality in a subject in need, whether, it is post exercise or in the case of elderly patients suffering from a loss of muscle mass and function (sarcopenia).  Accordingly, based on the rationale that both the claimed compounds, and the administration of the claimed compounds to the intended patient population, the claimed method of treatment is prima facie obvious. 

New Claim Rejections for new claim 21 - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is directed to the method of claim 1, wherein the composition comprises 
0.01 mg to about 1.0 g of the oleuropein per serving as the only polyphenol (supported by paragraph 65); 
5 g to 50 g of whey protein per day (supported by paragraph 71); 
branched chain amino acids comprising leucine, isoleucine and valine; 
and 800 to 1200 IU of Vitamin D per serving (supported by paragraph 79).
It is pointed out that the claim 1 is in and of itself, a method of administering a composition comprising a fatty acid and the polyphenol oleuropein. However, claim 21 recites that the amount of whey protein is present in a mass of 5 to 50 grams per day. The claim is indefinite, as the per day limitation refers to the actual administration of the claimed composition, and cannot define the amount of whey protein in the claimed composition. The use of a rate of administration (grams per day) is inapplicable in defining an amount of an ingredient for the claimed composition.  
Accordingly, claim 21 is indefinite.
As noted above, amendment of claim 21 to address this rejection will make it allowable.

New Claim Rejections necessitated by amendment - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120302645A1 in view of WO 2014/170245. 

administering to the individual a composition comprising an effective amount of oleuropein and a fatty acid.
In terms of claim interpretation, while not specifically defining the term “muscle functionality,” it is noted the specification states the invention relates to compositions and methods which use one or more polyphenols to improve or maintain musculoskeletal health, see paragraph 2.
In fact the specification defines the term “sarcopenia” as age related loss of muscle mass and functionality (including muscle strength and gait speed), see paragraph 4. 
As noted below and similar to the intended use of Applicant’s claim 1, US Pub 645 discloses the use of increasing muscle differentiation or regeneration after strenuous physical exercise, see claim 1. Thus one of ordinary skill in the art would have a reasonable expectation of success in applying the teachings of US Pub ‘645 to claim 1 and its method of increasing/improving recovery of muscle function to a subject in need.  
Sarcopenia2 reducing loss of muscle morphology, increasing muscle morphology and improvement of muscle recovery after muscle atrophy in elderly humans, see claims 1-3 and 8-9.
Therefore, based on the definition of the patient population and claim 1’s intended use as per the specification, one of ordinary skill in the art would have a rationale to look towards the cited prior art to render it obvious. 
	Regarding claim 1, US Pub ‘645 is directed to a method of maintaining or increasing muscle differentiation or regeneration after strenuous physical exercise or under conditions where muscle is chronically inflamed, comprising administering an effective amount of hydroxytyrosol (HT) to a mammal, and observing a muscle differentiation effect, see claim 1.
	Regarding claim 1, and the limitation of oleuropein, US Pub ‘645 discloses that hydroxytyrosol derivatives such as esters and physiologically/pharmaceutically acceptable salts may be used instead of, or in addition to hydroxytyrosol; where oleuropein being the most preferred one, see paragraph 16.
	While US Pub ‘645 discloses a method of maintaining or increasing muscle differentiation or regeneration in an individual, it does not necessarily recite the co-administration of oleuropein and a fatty acid.
	To address the fatty acid limitation of claim 1 and similar to use of the polyphenol oleuropein for musculoskeletal health, WO 245 teaches the use of polyphenols such as curcumin, rutin and quercetin for its composition for the treatment of prevention of sarcopenia, reducing loss of muscle morphology, increasing muscle morphology and improvement of muscle recovery after muscle atrophy in elderly humans, see claims 1-3 and 8-9.
	It is noted that the claimed invention and WO 245 utilize the polyphenol oleuropein for its method of increasing muscle strength and treating sarcopenia, see above.
	Regarding claims 1 and the limitation of a fatty acid, WO 245 teaches the use of n-3 fatty acid (omega-3), such as eicosapentaenoic acid, see page 17, line 27 to page 18, line 1.
	Accordingly, the rationale to support a finding of obviousness are the prior art elements (the polyphenol oleuropein known to help with muscle regeneration, US Pub 645) according to known methods (combining polyphenols with fatty acids, as claimed, to treat muscle fatigue, WO 245) to predictably arrive at the claimed invention. 

	Claim 4 is directed to the method of claim 1, wherein the composition further comprises a fatty acid, and wherein the fatty acid is an n-3 fatty acid. 	
	Regarding claim 5 and the limitation of a protein source, US Pub 645 teaches protein sources to be used in its claimed method, see paragraphs 61 and 63.
	Claim 6 is directed to the method of claim 5, wherein the protein source comprises a protein selected from the group consisting of whey protein, casein, pea protein, soy protein and combinations thereof
	Claim 7 is directed to the method of claim 1, wherein the composition further comprises whey protein and an n-3 fatty acid.
	Regarding claims 4-7, and similar to the claimed invention and US Pub 645, WO 245 teaches the use of polyphenols such as curcumin, rutin and quercetin for its composition for the treatment of prevention of sarcopenia, reducing loss of muscle morphology, increasing muscle morphology and improvement of muscle recovery after muscle atrophy in elderly humans, see claims 1-3 and 8-9.
	It is noted that the claimed invention and WO 245 utilize the polyphenol oleuropein for its method of increasing muscle strength and treating sarcopenia, see above.
Regarding claims 4 and 7 and the limitation of an n-3 fatty acid, WO 245 teaches the use of n-3 fatty acid (omega-3), such as eicosapentaenoic acid, see page 17, line 27 to page 18, line 1. 

Regarding claims 5, 6 and 7 and the limitation of a whey protein, WO ‘245 teaches  the use of whey protein for its claimed method, see abstract, title, multiple teachings in the specification, such as page 3, lines 5-6.
	Regarding claim 8, US Pub 645 teaches the treatment of sarcopenia, see paragraph 1 and claim 6.
	Regarding claim 9 and the limitation of muscle strength functionality, US Pub 645 teaches the improvement or maintenance of muscle differentiation, needed for adaption to exercise, especially to resistance exercise, and thus is important for sports performance, see paragraph 5. See also paragraph 24 noting various improvements of muscle growth, regeneration, etc. in a subject. The increase of muscle strength functionality would be inherently be present in the improvement of muscle differentiation as taught by US Pub 645.
	Regarding claim 10 and an elderly subject with mobility issues or muscle weakness, US Pub 645 teaches support of muscle maintenance in the elderly, see paragraph 24. 
	Regarding claim 11 where oleuropein is the only polyphenol, US Pub ‘645 teaches hydroxytyrosol derivatives such as esters, where oleuropein being the most preferred one, see paragraph 16.  See also claim 1 of US Pub ‘645 that discloses administration of an effective amount of hydroxytyrosol to a mammalian subject. 
	Regarding claim 12 and the administration of the composition, US ‘645 is directed to a method of maintaining or increasing muscle differentiation or regeneration 
	Regarding claim 12, and the limitation of administering an oleuropein composition, US Pub ‘645 discloses that hydroxytyrosol derivatives such as esters and physiologically/pharmaceutically acceptable salts may be used instead of or in addition to hydroxytyrosol; where preferred esters of hydroxytyrosol are e.g. acetates or glucuronide conjugates; as well as oleuropein being the most preferred one, see paragraph 16.
	Regarding claim 13 and administration of the composition for at least 30 days, US Pub ‘645 teaches its test subjects were administered the HT supplement and exercised for a period of 8 weeks, see paragraph 85.
Therefore, the claimed invention is obvious over cited prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

RESPONSE TO ATTORNEY ARGUMENTS:
Applicant argues the double patenting rejections be held in abeyance. In response, and based on the fact new and amended claims have necessitated this rejection, the below double patenting rejections have been issued.

Claims 1-2, 4-13 and 21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending Application No. 16303471.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Application No. 16303471 claims a method of treating or preventing impaired mobility in an older adult, where similar to the claimed invention, this application administers a free agent, a protein and a polyphenol. More specifically claim 1 of the claims the method comprising administering to the older adult an effective amount of a composition comprising at least one ingredient for cognitive ability, at least one ingredient for muscle and/or bone quality, and at least one ingredient for joint quality,
wherein the at least one ingredient for muscle and/or bone quality comprises an ingredient for muscle quality and/or functionality comprising a protein source, the at least one ingredient for cognitive ability comprises omega-3 fatty acids, and the at least one ingredient for joint quality comprises a polyphenol
(such as oleuropein, see claims 20 and 22-23), and at least one ingredient for joint quality, see claim 1. See also claim 21 disclosing whey protein. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards similar methods of administer oleuropein in subjects (improving muscle quality with oleuropein), with overlapping, if not identical scope.  
As such, the claims of the instant application are obvious in view of the cited art. 

Claims 1-2, 4-13 and 21  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent 10751357.

US Patent 10751357 generally claims a method of reducing a loss of muscle functionality in an individual, increasing muscle functionality in an individual, and/or improving recovery of muscle functionality after muscle atrophy in an individual, the method consisting of administering a composition comprising an effective amount of oleuropein and an n-3 fatty acid to the individual for a time period of at least 30 consecutive days, see claim 1.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards a method of reducing a loss of muscle functionality in an individual, increasing muscle functionality in an individual, and/or improving recovery of muscle functionality after muscle atrophy in an individual with overlapping, if not identical scope.  
As such, the claims of the instant application are obvious in view of the cited art. 
	
Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image1.png
    181
    659
    media_image1.png
    Greyscale

        2
    PNG
    media_image1.png
    181
    659
    media_image1.png
    Greyscale